DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet (IDS)
The IDS filled 4/30/21 for the previous office action is acknowledged by the examiner. Examiner notes however that there is a minor error to reference number 3 in the “Foreign Patent Documents” section on page 1 of the IDS as the patent number for reference number 3 is incorrect. Examiner is interpreting and suggesting “EP 279383” as “—EP 1279383—". Appropriate action is required.

Response to Amendment
Applicant amendments to claims 1-7 and addition of new claims 8-15 filed on 12/16/2021 are acknowledged by the examiner.
Claims 1-15 are pending.
Claims 1-15 are examined.

Response to Arguments
Applicant’s amendments to claim 1 filed on 12/16/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1. Applicant’s amendments and arguments are persuasive and have overcome the previous rejection. Therefore, Applicant’s arguments with respect to claims 1 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Perser remains relevant, because Perser discloses most of the structural limitations in Claim 1. Previous teaching reference Savard is now used to teach 

Claim Objections
Claim 14 is objected to because of the following informalities: For purposes of providing clarity, examiner is suggesting that the limitation “the two arm portion is provided between the leg engagement portion the hinge section” in line 2 be written as “—the two arm portions is provided between the leg engagement portion and the hinge section–”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perser (US 4,459,980), in view of Savard (US 2011/0196277 A1).

Regarding claim 1, Perser discloses an ankle foot orthosis (50, see Fig 1-4) comprising a foot section securable externally to a footwear worn by a user (105, see Fig 1), a leg section (combination of 75,65, see Fig 1) having a leg engagement portion extending in front of the user's lower leg and being securable against a shin area of the user's lower leg (75 of 75,65, see Fig 1; Col 3, lines 12-26), and two arm portions extending downwardly from the leg engagement portion (65 of 75,65, see Fig 1; two arm portions 65 extend downwardly from leg engagement portion 75), on opposite sides of the user's lower leg (arms portions 65 are disposed relative to the medial and lateral sides of the user’s leg when the device is worn and in use, see Fig 1), and a hinge section (section of 50 that comprises hinge members 60, see Fig 1) having two hinge members disposed on opposite sides of the user's ankle (hinge members 60 are disposed relative to the medial and lateral sides of the user’s ankle, see Fig 1), each hinge member having two ends being elastically stretchable away from one another (ends 70 and 95 of hinge members 60, see Fig 1), with a first one of the ends being secured to a corresponding one of the leg arm portions (ends 70 of hinge member 60 are secured to a corresponding leg arm portions 65, see Fig 1), and a second one of the two ends being secured to the foot section (ends 95 of hinge members 60 are secured to foot section 105, see Fig 1), the foot section (105, see Fig 1) having a rear section engaging a heel portion of the footwear (100, see Figs 1,2, and 4), a spacing between the hinge members and the arm portions form a foot engagement path (the spacing between hinge members 60 and arm portions 65 where the user’s foot is capable of engaging between, see Fig 1) allowing the user to respectively engage or disengage his foot from the footwear and the ankle foot orthosis across the spacing (the foot the spacing between hinge members 60 and arm portions 65, enable the capability for the user’s foot to engage and disengage the overall device across this spacing, see Fig 1).
Perser is silent wherein the foot section has a front section affixed above a toe portion of the footwear.
Savard teaches of an analogous ankle foot orthosis (120, see Fig 7) comprising an analogous foot section (130 of the frame 122 of foot orthosis 120 relative to the foot of the user when the device is in use, see Fig 7) having an analogous rear section (170, see Fig 7) and wherein the foot section (130, see Fig 7) further has a front section affixed above a toe portion of the footwear (144 of foot section 130 is a front section that is affixed above a toe portion of the footwear when the device is in use, see Fig 7) for the purpose of providing enhanced securement at the foot section of the device to a user’s foot wear thereby enhancing the overall support when the device is in use (see [0046] and then [0036]-[0037] and Figs 7-9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot section of Perser to include the front section as taught by Savard in order to provide enhanced securement at the foot section of the device to a user’s foot wear thereby enhancing the overall support when the device is in use (see [0046] and then [0036]-[0037] and Figs 7-9).

Regarding claim 2, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, Perser further discloses wherein the leg section (combination of 75,65, see Fig 1) and the foot section (105, see Fig 1) are significantly more rigid than the hinge section between the two ends of each hinge member (hinge member 60 is designed to bend in order to provide dorsiflexion assistance of the to the wearer’s shoe/foot when the device is in use and is thus considered as being less rigid than the leg section and foot section, Col 3, lines 27-41).  

Regarding claim 4, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, Savard further discloses wherein the front section is affixed externally above the toe portion of the footwear (144 of foot section 130 is a front section that is affixed above a toe portion of the footwear when the device is in use, see Figs 7-9 and [0046] and then [0036]-[0037]). 

Regarding claim 5, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, Perser further discloses wherein the foot section (105, see Fig 1) includes two arms each extending from a corresponding end of a corresponding hinge member to a distal end (arms 100 extend from corresponding end 95 of hinge member 60 to a distal end being relative to the heel of the users footwear, see Fig 1), and an interconnection member (110,115 of foot section 105, see Figs 2-3) interconnecting the two distal ends of the arms (interconnecting member 110,115 of foot section 105 interconnects the two distal ends of the arms 100 when the device is fully assembled, see Figs 1-4; Col 3, lines 60-63).  

Regarding claim 6, the modified Perser discloses the ankle foot orthosis of claim 5.
As combined, Perser further discloses further comprising a footwear attachment bracket securable to the footwear (120 of interconnection member 110,115, see Fig 3), and snappingly engageable with the interconnection member (foot section 105 further comprises a footwear attachment bracket 120 which are slots that are part of interconnection member 110,115 where the attachment bracket 120 of interconnection member 110,115 acts as a clamp that snappingly engages with the sole of the user’s shoe when the device is assembled to the user and is thus considered as being snappingly engageable, see Figs 1-4, Col 3, lines 42-59) (the examiner is interpreting “snappingly engageable” as a snapping mechanism where the examiner is interpreting the term “snap” to be defined as “to make a sudden closing of the jaws: seize something sharply with the mouth” as referred to by the Merriam-Webster’s dictionary definition).

Regarding claim 7, the modified Perser discloses the ankle foot orthosis of claim 5.
As combined, Perser further discloses wherein the foot section (105, see Fig 1) further includes two rear arms each extending from a corresponding end of a corresponding hinge-8-WO 2019/046932PCT/CA2018/051062 member to a distal rear end (arms 100 extend from corresponding end 95 of hinge member 60 to a distal end being relative to the heel of the users footwear, see Fig 1), and an interconnection member (110,115 of foot section 105, see Figs 2-3).
The modified Perser does not explicitly disclose wherein the interconnecting member interconnects the two distal ends behind a heel section of the footwear.
Savard teaches of an analogous ankle foot orthosis (Fig 7-9) having an analogous interconnected member (170, see Figs 7-9) interconnecting the two distal ends (172, see Figs 7-9) behind a heel section of the footwear (see Figs 7 and 9) for purposes of providing better accommodation and reinforcement at the heel, thus enhancing the overall support of the device at the heel portion when in use ([0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interconnecting member and distal ends disclosed by the modified Perser with the interconnecting member and distal ends as further taught by Savard in order to provide better accommodation and reinforcement at the heel, thus enhancing the overall support of the device at the heel portion when in use ([0047]).

Regarding claim 9, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, the modified Perser further discloses wherein the foot engagement path extends rearwardly and upwardly from the footwear (the foot engagement path, the spacing between hinge members 60 and arm portions 65, extends rearwardly and upwardly form the footwear when the device is in use, see Fig 1; Perser).

Regarding claim 10, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, Perser further discloses wherein the foot section is integrated as part of the footwear (foot section 105 is united with footwear 90 when the device is in use, see Fig 1) (the examiner is interpreting the term “integrate” to be defined as “to unite with something else” as referred to by the Merriam-Webster’s dictionary definition).

Regarding claim 11, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, Savard further discloses wherein the leg section is made of stainless steel ([0068], stainless steel is a metal alloy in which Savard contemplates metal alloys as being a suitable material for the frame; Savard).

Regarding claim 12, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, Savard further discloses wherein the leg section is made of carbon ([0068], carbon/graphite fiber is suitable material contemplated by Savard for constructing the frame out of due to the materials relatively high strength and relatively low weight; Savard).

Regarding claim 13, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, Savard further discloses wherein the hinge member is made of plastic ([0068]-[0069]; Savard contemplates that the brace frame is capable of being made of several materials, one of which being made of plastic[0068], and further that the brace frame can be discontinuous such as having several juxtaposed and attached components such as an analogous hinge portion [0059], thus 

Regarding claim 14, the modified Perser the ankle foot orthosis of claim 1.
As combined, Perser further discloses wherein a transversal structural member (the components that make up the leg engagement portion 75 i.e. the Velcro patches, see Figs 1 and 2 and Col 3, lines 12-26) interconnecting the two arm portions (the components of 75 interconnect the two arm portions 65 of 75,65, see Fig 1 and Col 3, lines 12-26) is provided between the leg engagement portion (75 of 75,65) and the hinge section (section of 50 that comprises hinge members 60) (the components that make up the leg engagement portion 75 are located relative between the leg engagement portion and the hinge section, when the device is fully assembled and in use, see Figs 1-2 and Col 3, lines 12-26).

Regarding claim 15, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, Perser further discloses wherein the leg section (combination of 75,65, see Fig 1) comprises a padded member secured to the leg engagement portion and the padded member is securable against the user's lower leg using a strap (75 of the leg section, combination of 75,65, is a padded strap that is securable against and engaging the user’s lower leg when the device is in use, see Figs 1 and 2 and Col 3, lines 12-26).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perser (US 4,459,980), in view of Savard (US 2011/0196277 A1), in view of Lindh (US 7,766,851 B2).

Regarding claim 3, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, the modified Perser does not explicitly disclose wherein the hinge members each include a C- shaped member made of an elastic material and extending between said two ends.  
Lindh teaches of an analogous ankle foot orthosis (Fig 1) comprising an analogous leg section (4, see Fig 1), an analogous foot section (2, see Fig 1), and an analogous hinge member (3, see Fig 1) having two analogous ends (ends 32 and 31 of hinge member 3, see Fig 1) that are secured to the end of the analogous leg section and the end of the analogous leg section (end 32 of hinge member 3 is secured to end 41 of leg section 4 and end 31 of hinge member 3 is secured to end 21 of foot member 2, see Fig 1) and wherein the hinge member (3) each include a C-shaped member (34,33 of hinge member 3 are C-shaped, see Fig 1) made of an elastic material and extending between said two ends (C-shaped member 34,33 are part of hinge member 3 and thus extend between ends 31 and 32 of hinge member 3 and are made of an elastic material, see Fig 1; Col 2, lines 55-67 and Col 3, lines 1-23) for purposes of providing an increased return force during use thereby enabling the device to better adapt to the a user’s increased stride length or increased walking speed depending on their needs (Col 3, lines 4-23). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge members disclosed by the modified Perser with the hinge member as taught by Lindh in order to provide a greater increased return force during use thereby enabling the device to better adapt to the a user’s increased stride length or increased walking speed depending on their needs and enhancing the overall device (Col 2, lines 55-67 and Col 3, lines 1-23).

Regarding claim 8, the modified Perser discloses the ankle foot orthosis of claim 1.
As combined, Perser further discloses wherein the hinge section is a shaped member (hinge section 60 is a shaped member, see Figs 1,2, and 4). 
C-shaped member.
Lindh teaches of an analogous ankle foot orthosis (Fig 1) comprising an analogous leg section (4, see Fig 1), an analogous foot section (2, see Fig 1), and an analogous hinge member (3, see Fig 1) having two analogous ends (ends 32 and 31 of hinge member 3, see Fig 1) that are secured to the end of the analogous leg section and the end of the analogous leg section (end 32 of hinge member 3 is secured to end 41 of leg section 4 and end 31 of hinge member 3 is secured to end 21 of foot member 2, see Fig 1) and wherein the hinge member (3) is a C-shaped member (34,33 of hinge member 3 are C-shaped, see Fig 1) for purposes of providing an increased return force during use thereby enabling the device to better adapt to the a user’s increased stride length or increased walking speed depending on their needs (Col 3, lines 4-23). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge members disclosed by the modified Perser with the hinge member shape as taught by Lindh in order to provide a greater increased return force during use thereby enabling the device to better adapt to the a user’s increased stride length or increased walking speed depending on their needs and enhancing the overall device (Col 2, lines 55-67 and Col 3, lines 1-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0257162 A1, US 2,949,111, and US 305,573 are considered pertinent to the applicant’s disclosure because they relate to an analogous device.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786